Title: To Thomas Jefferson from Thomas Barclay, 30 July 1787
From: Barclay, Thomas
To: Jefferson, Thomas



Sir
L’Orient 30th. July 1787

I do myself the honor to inclose to your Excellency a letter from Mr. Andrew Huntington of Norwich in Connecticut, covering a Memorial to the Marechal De Castries relative to a demand which he makes for supplies furnish’d some French Prisoners in America by order of Mr. Holker, and which Letter and Memorial I did not receive untill this day though it is dated in May 1786. I do not think that Mr. Huntington has taken the proper steps for the recovery of this demand, but that he ought to have laid the State of the matter before the french Consul in Connecticut, and interested him in the affair, however as it is out of my power to be useful to Mr. Huntington though I have all the disposition in the world you will judge what will be right, and proper to do on this occasion, and therefore I take the liberty of submitting intirely to your Excellency and have the honor to be with the greatest respect Sir Your Excellency’s most obt. Servant,

Thos. Barclay

 